Exhibit 10.5
EXECUTION VERSION

 



Sub-collateral management AGREEMENT

 

BETWEEN

 

Garrison FUNDING 2013-2 MANAGER LLC

 

AND

 

Garrison capital AdviserS LLC

 

This Agreement made this 25th day of September, 2013 (this “Agreement”), by and
between Garrison Funding 2013-2 Manager LLC, a Delaware limited liability
company (the “Collateral Manager”), and Garrison Capital Advisers LLC, a
Delaware limited liability company (the “Sub-Adviser”).

 

WHEREAS, the Notes (as defined in the Indenture) will be issued pursuant to an
Indenture dated as of the date hereof (the “Indenture”), among Garrison Funding
2013-2 Ltd., an exempted company incorporated with limited liability under the
laws of the Cayman Islands (the “Issuer”), Garrison Funding 2013-2 LLC, a
limited liability company formed under the laws of the State of Delaware, as
co-issuer (the “Co-Issuer”), and Deutsche Bank Trust Company Americas, as
trustee (together with any successor trustee permitted under the Indenture, the
“Trustee”);

 

WHEREAS, in connection with the transactions contemplated by the Indenture, the
Collateral Manager has entered into that certain Collateral Management
Agreement, dated as of the date hereof, by and between the Collateral Manager,
as collateral manager, and the Issuer, as amended or supplemented from time to
time (the “Collateral Management Agreement”);

 

WHEREAS, pursuant to Section 2(e) of the Collateral Management Agreement, the
Collateral Manager is permitted to delegate certain of its obligations and
duties under the Collateral Management Agreement to the Sub-Adviser, all on the
terms and conditions set forth therein;

 

WHEREAS, the Collateral Manager desires to retain the Sub-Adviser to furnish
collateral management sub-advisory services to the Collateral Manager on the
terms and conditions hereinafter set forth, and the Sub-Adviser wishes to be
retained to provide such services; and

 

WHEREAS, the Sub-Adviser believes that it will benefit from the transactions
contemplated by the Indenture;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the parties hereby agree as follows:

 

1.                  Defined Terms. Capitalized terms used herein that are not
otherwise defined herein shall have the respective meanings ascribed thereto in
the Indenture.



 

 



 

2.                  Duties of the Sub-Adviser.

 

(a)                The Collateral Manager hereby engages the Sub-Adviser to
advise the Collateral Manager in connection with its management, administration
and servicing of the Collateral Obligations belonging to the Issuer, and the
Sub-Adviser hereby accepts such engagement, in each case, upon the terms and
subject to the conditions set forth herein. In furtherance of the foregoing, the
Sub-Adviser shall use its commercially reasonable efforts to assist the
Collateral Manager in the performance of the Collateral Manager’s duties and
obligations pursuant to the Collateral Management Agreement and the other
Transaction Documents.

 

(b)               The Sub-Adviser shall for all purposes herein provided be
deemed to be an independent contractor and, except as expressly provided or
authorized herein, shall have no authority to act for or represent the
Collateral Manager in any way or otherwise be deemed to be an agent of the
Collateral Manager.

 

(c)               The Sub-Adviser shall in rendering its services as Sub-Adviser
use a degree of skill and attention no less than that which (i) would be
exercised by a prudent institutional portfolio manager in connection with the
servicing and administration of similar assets under similar circumstances and
(ii) the Sub-Adviser exercises with respect to comparable assets that it manages
for itself and for others having similar investment objectives and restrictions
in accordance with its existing practices and procedures relating to assets of
the nature and character of the Collateral Obligations, except as expressly
provided otherwise in this Agreement, the Collateral Management Agreement or the
Indenture.  The Sub-Adviser shall not be bound to follow any amendment to any
Transaction Document that affects its duties, responsibilities, obligations or
rights, unless the Sub-Adviser has consented in writing thereto. The Sub-Adviser
shall cause any purchase or sale of any Collateral Obligations or other asset of
the Issuer to be conducted on terms and conditions negotiated on an arm’s length
basis or on terms and conditions that would be obtained in an arm’s length
transaction in compliance with Section 3 and Section 5 of the Collateral
Management Agreement.

 

3.                  Compensation.

 

(a)                The Sub-Adviser hereby acknowledges that it is an Affiliate
of the Collateral Manager and the Issuer and will receive a valuable benefit
from its entry into this Agreement, notwithstanding that no fees shall be
payable to the Sub-Adviser for the performance of its obligations under this
Agreement.

 

(b)               All investment professionals of the Sub-Adviser and/or its
Affiliates, when and to the extent engaged in providing collateral management
sub-advisory services hereunder, and the compensation and routine overhead
expenses of such personnel allocable to such services, shall be provided and
paid for by the Sub-Adviser and not by the Collateral Manager.

 

4.                  Covenants.

 

(a)                Each of the parties hereto shall comply in all material
respects with all applicable material laws, ordinances, rules, regulations, and
requirements of governmental authorities except where the necessity of
compliance therewith is contested in good faith by appropriate proceedings.

 

2

 



(b)               The Sub-Adviser shall remain qualified to do business and in
good standing (as applicable) in every jurisdiction in which the nature of its
businesses so requires, except where the failure to be so qualified and in good
standing could reasonably be expected to have a material adverse effect on its
ability to perform collateral management sub-advisory services hereunder.

 

(c)                The Sub-Adviser will use “Shared Employees” (as defined in
the Staffing Agreement1) to the extent it deems necessary or advisable in the
exercise of its duties hereunder and it acknowledges that the Collateral Manager
is an “Adviser Client” pursuant to the terms of, and as defined in, the Staffing
Agreement.

 

5.                  Representations and Warranties. (a) The Sub-Adviser
represents and warrants to the Collateral Manager as of the Closing Date as
follows:

 

(i)The Sub-Adviser has been duly organized and is validly existing under the
laws of Delaware, has the full power and authority to own its assets and to
transact the business in which it is presently engaged and is duly qualified
under the laws of each jurisdiction where its ownership or lease of property or
the conduct of its business requires, or the performance of its duties under
this Agreement would require, such qualification, except for failures to be so
qualified, authorized or licensed would have a material adverse effect on its
ability to perform its duties hereunder.

(ii)The Sub-Adviser has full limited liability company power and authority to
execute, deliver and perform its duties under this Agreement.

(iii)There is not pending or, to the Sub-Adviser’s knowledge, threatened, any
action, suit or proceeding before or by any court or other governmental or
self-regulatory authority to which the Sub-Adviser is a party which might
reasonably be expected to result in any material adverse effect on its ability
to perform its duties hereunder.

(iv)This Agreement has been duly authorized, executed and delivered by it and
constitutes its valid and binding obligation, enforceable in accordance with its
terms except that the enforceability thereof may be subject to (A) bankruptcy,
insolvency, reorganization, moratorium, receivership, conservatorship or other
similar laws now or hereafter in effect relating to creditors’ rights and
(B) general principles of equity (regardless of whether such enforcement is
considered in a Proceeding in equity or at law).

(v)No consent, approval, authorization or order of or declaration or filing with
any government, governmental instrumentality or court or other person is
required for the performance by the Sub-Adviser of its duties hereunder, except
such as have been duly made or obtained.

3

 

(vi)Neither the execution and delivery of this Agreement nor the fulfillment of
the terms hereof conflicts with or results in a breach or violation of any of
the material terms or provisions of or constitutes a material default under
(A) the Sub-Adviser’s certificate of formation, limited liability company
agreement or other constituent documents, (B) the terms of any indenture,
contract, lease, mortgage, deed of trust, note, agreement or other evidence of
indebtedness or other agreement, obligation, condition, covenant or instrument
to which the Sub-Adviser is a party or is bound, (C) any statute applicable to
the Sub-Adviser, or (D) any law, decree, order, rule or regulation applicable to
the Sub-Adviser of any court or regulatory, administrative or governmental
agency, body or authority or arbitrator having or asserting jurisdiction over
the Sub-Adviser or its properties, and which would have, in the case of clause
(B), (C) or (D) of this paragraph (v), a material adverse effect upon the
performance by the Sub-Adviser of its duties under this Agreement.

(vii)The Sub-Adviser is, in all material respects, in compliance with all
applicable material laws, ordinances, rules, regulations, and requirements of
governmental authorities except where the necessity of compliance therewith is
contested in good faith by appropriate proceedings.

(viii)The Sub-Adviser is registered as an investment adviser under the
Investment Advisers Act of 1940, as amended.

(ix)The Sub-Adviser acknowledges receipt of, and has read and is familiar with
the provisions of, each of the documents delivered by the Collateral Manager to
the Sub-Adviser pursuant to Section 5(b)(viii) hereof.

(b)The Collateral Manager represents and warrants to the Sub-Adviser as of the
Closing Date as follows:

(i)The Collateral Manager has been duly organized and is validly existing under
the laws of Delaware, has the full power and authority to own its assets and to
transact the business in which it is presently engaged and is duly qualified
under the laws of each jurisdiction where its ownership or lease of property or
the conduct of its business requires, or the performance of its duties under
this Agreement would require, such qualification, except for failures to be so
qualified, authorized or licensed would have a material adverse effect on its
ability to perform its duties under this Agreement, the Collateral Management
Agreement or the Indenture.

(ii)The Collateral Manager has full limited liability company power and
authority to execute, deliver and perform its duties under this Agreement, the
Collateral Management Agreement and the Indenture.

4

 

(iii)There is not pending or, to the Collateral Manager’s knowledge, threatened,
any action, suit or proceeding before or by any court or other governmental or
self-regulatory authority to which the Collateral Manager is a party which might
reasonably be expected to result in any material adverse effect on its ability
to perform its duties under this Agreement, the Collateral Management Agreement
or the Indenture.

(iv)This Agreement has been duly authorized, executed and delivered by it and
constitutes its valid and binding obligation, enforceable in accordance with its
terms except that the enforceability thereof may be subject to (A) bankruptcy,
insolvency, reorganization, moratorium, receivership, conservatorship or other
similar laws now or hereafter in effect relating to creditors’ rights and
(B) general principles of equity (regardless of whether such enforcement is
considered in a Proceeding in equity or at law).

(v)No consent, approval, authorization or order of or declaration or filing with
any government, governmental instrumentality or court or other person is
required for the performance by the Collateral Manager of its duties hereunder,
except such as have been duly made or obtained.

(vi)Neither the execution and delivery of this Agreement nor the fulfillment of
the terms hereof conflicts with or results in a breach or violation of any of
the material terms or provisions of or constitutes a material default under
(A) the Collateral Manager’s certificate of formation, limited liability company
agreement or other constituent documents, (B) the terms of any indenture,
contract, lease, mortgage, deed of trust, note, agreement or other evidence of
indebtedness or other agreement, obligation, condition, covenant or instrument
to which the Collateral Manager is a party or is bound, (C) any statute
applicable to the Collateral Manager, or (D) any law, decree, order, rule or
regulation applicable to the Collateral Manager of any court or regulatory,
administrative or governmental agency, body or authority or arbitrator having or
asserting jurisdiction over the Collateral Manager or its properties, and which
would have, in the case of clause (C) or (D) of this paragraph (v), would have a
material adverse effect upon the performance by the Collateral Manager of its
duties under this Agreement.

(vii)The Collateral Manager is, in all material respects, in compliance with all
applicable material laws, ordinances, rules, regulations, and requirements of
governmental authorities except where the necessity of compliance therewith is
contested in good faith by appropriate proceedings.

(viii)The Collateral Manager has heretofore delivered to the Sub-Adviser true
and complete copies of the Collateral Management Agreement and the Indenture.

5

 

(ix)In accordance with the terms of the Collateral Management Agreement, the
delegation of the Collateral Manager’s obligations and duties hereunder shall
not relieve it from any liability under the Collateral Management Agreement.

 

6.                  Excess Brokerage Commissions. The Sub-Adviser is hereby
authorized, to the fullest extent now or hereafter permitted by law, to cause
the Collateral Manager to pay a member of a national securities exchange, broker
or dealer an amount of commission for effecting a securities transaction in
excess of the amount of commission another member of such exchange, broker or
dealer would have charged for effecting such transaction, if the Sub-Adviser
determines in good faith, taking into account such factors as price (including
the applicable brokerage commission or dealer spread), size of order, difficulty
of execution, and operational facilities of the firm and the firm’s risk and
skill in positioning blocks of securities, that such commission amount is
reasonable in relation to the value of the brokerage and/or research services
provided by such member, broker or dealer, viewed in each case in terms of the
particular transaction and the Sub-Adviser’s overall responsibilities with
respect to the Issuer’s portfolio, and that such commission amount constitutes
the best net results for the Issuer.

 

7.                  Limitations on the Employment of the Sub-Adviser.

 

(a)                The services of the Sub-Adviser to the Collateral Manager are
not exclusive, and the Sub-Adviser may engage in any other business or render
similar or different services to others including, without limitation, the
direct or indirect sponsorship or management of other investment-based accounts
or commingled pools of capital, however structured, having investment objectives
similar to those of the Issuer, so long as its services to the Collateral
Manager hereunder are not impaired thereby. Moreover, nothing in this Agreement
shall limit or restrict the right of any manager, partner, officer or employee
of the Sub-Adviser to engage in any other business or to devote his or her time
and attention in part to any other business, whether of a similar or dissimilar
nature to the Issuer, or to receive any fees or compensation in connection
therewith.

 

(b)               So long as this Agreement or any extension, renewal or
amendment of this Agreement remains in effect, the Sub-Adviser shall be the only
collateral management sub-adviser for the Collateral Manager. The Sub-Adviser
assumes no responsibility under this Agreement other than to render the services
called for hereunder. It is understood that directors, officers, employees,
members and managers of the Collateral Manager are or may become interested in
the Sub-Adviser and its Affiliates as directors, officers, employees, partners,
stockholders, members, managers or otherwise, and that the Sub-Adviser and
directors, officers, employees, partners, stockholders, members and managers of
the Adviser and its Affiliates are or may become similarly interested in the
Collateral Manager as members or otherwise.

 

8.                  Responsibility of Dual Directors, Officers and/or Employees.
If any person who is a director, manager, partner, member, officer or employee
of the Sub-Adviser is or becomes a director, manager, member, officer and/or
employee of the Collateral Manager and acts as such in any business of the
Collateral Manager, then such director, manager, partner, officer and/or
employee of the Sub-Adviser shall be deemed to be acting in such capacity solely
for the Collateral Manager, and not as a director, manager, partner, officer or
employee of the Sub-Adviser or under the control or direction of the
Sub-Adviser, even if paid by the Sub-Adviser.

 

6

 



9.                  Liability of Sub-Adviser; Indemnification.

 

(a)                The Sub-Adviser assumes no responsibility under this
Agreement other than to render the services called for hereunder to the
Collateral Manager in good faith.  The Sub-Adviser shall not be responsible for
any action or inaction of the Collateral Manager in declining to follow any
advice, recommendation, or direction of the Sub-Adviser.  The Sub-Adviser shall
have no liability to the Collateral Manager, the Issuer or any other Person for
any act, omission, error of judgment, mistake of law, or for any claim, loss,
liability, damage, judgment, settlement, cost or other expense (including
attorney’s fees and expenses) arising out of or with respect to any investment,
or for any other act or omission in the performance of its obligations
hereunder, except for any liability to which it would be subject by reason of
willful misfeasance, gross negligence in performance, or reckless disregard, of
its obligations hereunder. The Sub-Adviser shall not be liable for any
consequential, special, punitive, exemplary or treble damages or lost profits
hereunder.

 

(b)               The Collateral Manager shall reimburse, indemnify and hold
harmless the directors, managers, members, officers and employees of the
Sub-Adviser and any of its Affiliates from any and all actual and reasonable
out-of-pocket expenses, losses, damages, liabilities, demands, charges and
claims of any nature whatsoever (including reasonable attorneys’ fees and
expenses), as are incurred in investigating, preparing, pursuing or defending
any Proceeding or investigation with respect to any pending or threatened
litigation caused by, or arising out of or in connection with, any acts or
omissions of the Sub-Adviser, its directors, managers, members, officers,
stockholders, agents and employees made in good faith and in the performance of
the Sub-Adviser’s duties under this Agreement except to the extent resulting
from such person’s bad faith, willful misfeasance, gross negligence or reckless
disregard of its duties hereunder.  The Sub-Adviser, its directors, managers,
members, officers, stockholders, agents and employees may consult with counsel
and accountants with respect to the affairs of the Collateral Manager and shall
be fully protected and justified, to the extent allowed by law, in acting, or
failing to act, if such action or failure to act is taken or made in good faith
and is in accordance with the advice or opinion of such counsel or accountants
if such counsel or accountants were selected with reasonable care.

 

(c)                The provisions of this Section 9 shall survive the
termination of this Agreement for any reason whatsoever.

 

10.              Effectiveness, Duration and Termination of Agreement. This
Agreement shall become effective as of the first date above written. This
Agreement shall remain in effect until the earlier of (a) 30 days following the
Collateral Manager’s written notice to the Sub-Adviser terminating this
Agreement, (b) the termination of the Collateral Management Agreement or (c) the
effective date of the resignation or removal of the Collateral Manager as
“Collateral Manager” under the Collateral Management Agreement. No assignment of
this Agreement shall be made by the Sub-Adviser without the consent of (i) the
Collateral Manager and a Majority of the Subordinated Notes and (ii) for an
assignment to any person who is not an Affiliate of the Collateral Manager, a
Majority of the Controlling Class; provided that any such assignment to an
Affiliate shall comply with the requirements of Section 13(b) of the Collateral
Management Agreement. No assignment of this Agreement shall be made by the
Collateral Manager. The Sub-Adviser shall not delegate its duties or
responsibilities under this Agreement without the consent of (i) the Collateral
Manager and a Majority of the Subordinated Notes and (ii) for delegation to any
person who is not an Affiliate of the Collateral Manager, a Majority of the
Controlling Class; provided that the Sub-Advisor shall not be relieved of its
duties or responsibilities hereunder in connection with any such delegation.



7

 

 

11.              Inspection of Property, Books and Records; Audits; Etc.

 

(a)                The Sub-Adviser will keep proper books of record and accounts
relating to its services performed hereunder, and, to the extent such books of
record and accounts are different from those prepared by the Collateral Manager
pursuant to the terms of the Collateral Management Agreement, will permit, at
the request of the Collateral Manager, representatives of the Issuer, the
Trustee, the Holders and all Independent accountants appointed by the Collateral
Manager pursuant to Section 10.12 of the Indenture (in each case (i) payable by
the Issuer as Administrative Expenses pursuant to the Priority of Payments, if
such inspection does not reveal any errors or discrepancies of $50,000 (or more)
in the aggregate, (ii) at the expense of the Collateral Manager, if such
inspection reveals errors or discrepancies of $50,000 (or more) in the
aggregate, or (iii) at the expense of the Collateral Manager, during the
continuance of an Event of Default) to examine and make abstracts from such
books and records and to discuss its affairs, finances and accounts relating to
its duties under this Agreement with its officers, employees (including any
"Shared Employees" (as defined in the Staffing Agreement) who are responsible
for the performance of this Agreement) and independent public accountants, all
at commercially reasonable times in a commercially reasonable manner so as to
not unduly disrupt the business of the Sub-Adviser, upon commercially reasonable
prior notice (but in any event, not less than five Business Days) to the
Sub-Adviser and as often as may commercially reasonably be desired.

 

(b)               If requested by the Collateral Manager, the Sub-Adviser shall
participate in a meeting with the Collateral Manager and the Holders of the
Class A-1 Notes once during each fiscal year of the Collateral Manager, to be
held at a location in New York City and at a time reasonably determined by the
Sub-Adviser; provided that such meeting shall be combined with any meeting that
is held pursuant to Section 6 of the Collateral Management Agreement such that
no more than one such meeting under this Agreement and the Collateral Management
Agreement, collectively, shall be held during any fiscal year of the Collateral
Manager.

 

12.              Notices.

 

(a)                All notices, requests, or consents provided for or permitted
to be given under this Agreement shall be in writing, addressed to the
recipient, at the address set forth on the signature page hereof, and shall be
given (i) by depositing that writing in the U.S. mail, postage paid and
certified with return receipt requested, (ii) by depositing that writing with a
reputable overnight courier for next-day delivery, (iii) by delivering that
writing to the recipient in person or (iv) by delivering that writing to the
recipient by facsimile transmission.



8

 

 

(b)               A notice, request or consent given under this Agreement shall
be deemed to have been given, and shall be effective, three calendar days after
mailed if sent by U.S. mail, on the next business day when sent by overnight
courier or similar service, when delivered if delivered in person, and upon
receipt of a transmittal confirmation if sent by facsimile transmission. All
notices, requests and consents to be sent to a party must be sent to or made at
the address given for that person on the signature page hereof or at such other
address as that person may specify by written notice to the other party.

 

13.              Amendments. This Agreement may be amended only (i) by the
mutual written consent of the parties hereto and (ii) in accordance with the
same procedures and requirements for an amendment as set forth in Section 20 of
the Collateral Management Agreement.

 

14.              Entire Agreement; Governing Law. This Agreement contains the
entire agreement of the parties hereto and supersedes all prior agreements,
understandings and arrangements with respect to the subject matter hereof. This
Agreement shall be governed by, and construed in accordance with, the laws of
the State of New York.

 

15.              No Waiver. The failure of either party to enforce at any time
for any period the provisions of or any rights deriving from this Agreement
shall not be construed to be a waiver of such provisions or rights or the right
of such party thereafter to enforce such provisions, and no waiver shall be
binding unless executed in writing by all parties hereto.

 

16.              Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any law or public policy,
all other terms and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.

 

17.              Headings. The descriptive headings contained in this Agreement
are for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Agreement.

 

18.              Counterparts. This Agreement may be executed in one or more
counterparts, each of which when executed shall be deemed to be an original
instrument and all of which taken together shall constitute one and the same
agreement.

 

19.              Beneficiaries of this Agreement. Nothing in this Agreement,
expressed or implied, shall give to any Person, other than the parties hereto
and their successors and permitted assigns hereunder, any benefit or any legal
or equitable right, remedy or claim under this Agreement.

 

[The remainder of this page intentionally left blank]

 

9

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date above written.

 

 

Garrison FUNDING 2013-2 MANAGER LLC

 

By: /s/ Brian Chase                                                    

Name: Brian Chase

Title: Chief Operating Officer

 

Address:   Garrison Funding 2013-2 Manager LLC
1350 Avenue of the Americas
Suite 905
New York, New York 10019
Attn: General Counsel
Facsimile: (212) 898-9075

 

 

 

Garrison Capital AdviserS LLC

 

By: /s/ Brian Chase                                                   

Name: Brian Chase

Title: Chief Financial Officer

 

Address:   Garrison Capital Advisers LLC
1350 Avenue of the Americas
Suite 905
New York, New York 10019
Attn: General Counsel
Facsimile: (212) 898-9075

 

 

Sub-Collateral Management Agreement